MITEK SYSTEMS EXECUTIVE BONUS PROGRAM
FISCAL YEAR 2019
Objective
The objective of the Mitek Executive Bonus Program (“the Program”) is to reward
executives with an opportunity to earn an annual cash bonus for their
contributions to the achievement of corporate goals during the fiscal year. This
Program is intended to ensure a competitive total compensation opportunity and
to foster a team effort in the attainment of corporate goals.
Program Design
The Program provides for the payment of a cash bonus that is based upon the
percentage achievement of the fiscal 2019 annual revenue and non-GAAP net income
(“NGNI”) targets set by the Board of Directors (“Board”), as well as individual
performance goals.
Chief Executive Officer (CEO), Chief Financial Officer (CFO), Chief Legal
Officer (CLO) and non-GM Executive Bonus:
Annual cash bonuses are computed as a percentage of the participant’s annualized
salary earned during the 2019 fiscal year. The bonus targets for the CEO, CFO,
CTO, and CLO (General Counsel) are 80%, 60%, 60%, and 50%, respectively, of
their respective annualized salaries for the 2019 fiscal year.
The CEO, CFO, CLO (General Counsel) and all non-GM executives will receive an
annual cash bonus based on annual achievement of corporate revenue, corporate
non-GAAP net income (“NGNI”) and individual performance goals. The total cash
bonus is comprised of the following components:
•
Corporate Revenue Achievement - 60%

•
NGNI Achievement - 20%

•
Achievement of Individual MBOs - 20%

General Manager (GM) Bonus
Annual cash bonuses are computed as a percentage of the participant’s annualized
salary earned during the 2019 fiscal year. The bonus target for the General
Manager is 50% of his annualized salary for the 2019 fiscal year.
The SVP & GM, Payments will receive a cash bonus based on achievement of certain
revenue, corporate non-GAAP net income (“NGNI”), and individual performance
goals. The total cash bonus is comprised of the following components:
•
Revenue Achievement - 75%

•
NGNI Achievement - 12.5%

•
Achievement of Individual MBOs - 12.5%



Performance Targets
Revenue shall be defined as the applicable revenue determined in accordance with
generally accepted accounting principles, adjusted for acquisition-related
write-downs of revenue or deferred revenue. NGNI shall be defined as Net Income
for the 2019 fiscal year as determined in accordance with generally accepted
accounting principles, adjusted for: 1) acquisition-related write-downs of
revenue or deferred revenue, and



--------------------------------------------------------------------------------



2) non-cash, non-recurring or non-operational items including (but not limited
to) expenses for the following: acquisition and integration, litigation, stock
compensation, depreciation, amortization, asset impairment charges, severance
and restructuring.
The Revenue and NGNI performance components of the cash bonus actually earned
will increase or decrease on a 2:1 scale dependent upon the level of goal
attainment between 80% and 125%; provided that the CEO’s cash bonus shall
increase or decrease on a sale of 4:1 for achievement of a component above 100%.
No award is earned below 80% achievement and no additional award is earned for
achievement above 125%, and any award made for achievement below 80% is solely
at the discretion of the Compensation Committee. In addition, in the event that
NGNI is below 50% of target then no award will be earned regardless of
achievement of other metrics (subject to the Board’s discretion to pay awards).
For example, the portion of the cash bonus earned for achieving 80% of the
Revenue Plan would be 60% of that portion of the cash bonus. At the achievement
of 79% or below of the Revenue Plan, no bonus will be earned. Similarly, at the
achievement of 125% of Revenue Plan, the bonus award would be 200% of that
portion of the cash bonus for the CEO and 150% for all other executives. The
maximum bonus award that can be earned is 200% for the CEO and 150% of the bonus
target percentage for other executives.
Eligibility
In order to be eligible for a bonus award, the participant must be employed by
the Company for a minimum of a full quarter of the fiscal year for which an
annual bonus is earned, and be employed at Mitek at the conclusion of the 2019
fiscal year. Each participant will be paid after the close of the books and
annual audit at the end of the 2019 fiscal year, and any bonus payable will be
calculated pro rata to the number of days of employment with the Company during
the 2019 fiscal year.
Limitations
The Program is administered by the Compensation Committee of the Board of
Directors. Final authority and full discretion in all matters pertaining to the
development, or amendment of the Program and the granting of any bonus award
under the Program rests with the Compensation Committee.
Participation in the Program does not in any way imply a contractual
relationship for employment or in any way alter the at-will employment
relationship with the Company.

